ORDER
PER CURIAM.
Appellant, William Minor, appeals the judgment denying his Rule 29.151 motion for post-conviction relief after an eviden-tiary hearing. He contends both his trial attorney and his appellate attorney provided ineffective assistance. Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All Rule references are to the Missouri Court Rules (2001).